MATHIAS, Judge,
concurring.
I write to emphasize the understandable exasperation every trial judge feels when confronted with a wait of several months to admit a juvenile in desperate need of psychiatric services to Larue D. Carter Hospital. Insult is added to this injury when, at the end of that wait, a Carter representative informs the court that no bed is yet available.
The trial judge's experience in this case is repeated on an almost daily basis in a courtroom somewhere in Indiana. It is an extremely sad reminder of the real, human cost of prioritization of limited budget resources.
Larue D. Carter Hospital is one of only three state hospitals able to meet the psychiatric needs of children less than 18 years of age and adolescents aged 13 to 18, whose families cannot afford private hospitalization. The other two state hospitals are the Richmond State Hospital and the Evansville Psychiatric Children's Center. Carter has 42 beds available to children and adolescents. Richmond has 20 beds, available only to male adolescents. Evansville has 28 beds available only to children. *259Between these three hospitals, only 90 beds are available to serve the uninsured and indigent psychiatric needs of the more than 1,000,000 juveniles in Indiana. It doesn't require higher math or an expert's training to know that these resources are woefully inadequate to the task.
So, the trial judge in this case did what Indiana's trial judges are often called upon to do: attempt to meet critical human needs by stretching resources, cajoling providers and making referrals to less-than-optimal, temporary alternatives, all while they wait for a bed to open for a hurting child. Against this background, the trial judge's actions were understandable but not within his jurisdiction.